Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are canceled.
Claims 17-33 are added.
Claims 17-33 are being examined in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-22, 25-28, and 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 of U.S. Patent No. 10,427,848. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations in the instant application are recited by the combination of claims 1-12 with claim 13 of the US Patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 24 recite the limitation "the expansion of the package".  There is insufficient antecedent basis for this limitation in the claim. No expansion of the package is previously recited in claim 17 from which the claims depend.
In regards to claims 23-24 and 27-30, the limitation “the package” renders the claims indefinite because it is unclear what the claims are referring to. For examination purposes, examiner interprets the package to be equivalent to the compressed bulk of blowing wool fibres recited in claim 17 from which the claims depend.
In regards to claim 24, the limitation “at least 20%” renders the claim indefinite because it is unclear what the 20% is referring to. For examination purposes, examiner interprets the claim to mean 20% of the volume of the compressed bulk of blowing wool fibres.
In regards to claim 26, the limitation “the compressed mineral wool insulation” renders the claims indefinite because it is unclear what the claims are referring to. For examination purposes, examiner interprets compressed mineral wool insulation to be equivalent to the compressed bulk of blowing wool fibres
Claim 30 recites the limitation "the lateral surfaces" in line 1.  There is insufficient antecedent basis for this limitation in the claim. No lateral surfaces are previously recited in the claims.
Claim 31 recites the limitation "the package" in line 6.  There is insufficient antecedent basis for this limitation in the claim. No package is previously recited in the claim. For examination purposes, examiner interprets the package to be equivalent to the compressed bulk of blowing wool fibres.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19, 23-25, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hansen et al. (US Patent No. 7,823,368 B2, herein, Hansen).
Regarding claim 17, Hansen discloses a method (Figs. 3a-3e) for manufacturing a package (5 – Fig. 3e) of compressed mineral wool insulation loose blowing wool fibres comprising sequentially: 
Compressing (Fig. 3b) uncompressed mineral wool insulation blowing wool fibres (1, “mineral wool boards or batts/slabs” – Col. 2, lns 62-63) with a press (30) along a single axis to produce a compressed bulk of blowing wool fibres (3); and 
Retaining (Fig. 3c) the compressed bulk of blowing wool fibres with at least one retainer (25) (Col. 5, lns 4-8), wherein the mineral wool insulation blowing wool fibres are selected from loose blowing wool fibres, loose blowing wool flocks and combination thereof (“mineral wool boards or batts/slabs” – Col. 2, lns 62-63).

Regarding claim 18, Hansen discloses the method as recited above, wherein the compressed bulk of blowing wool fibres is configured to expand substantially along a single expansion upon release of the at least one retainer (Col. 3, lns 5-6).

Regarding claim 19, Hansen discloses the method as recited above, wherein the retainer comprises one or more securing straps (25) arranged around the package.

Regarding claim 23, Hansen discloses the method as recited above, wherein the expansion of the package along the expansion axis is at least 20 cm (Col. 3, lns 13-19). Hansen discloses compression of 300mm (equivalent to 30cm) and discloses that the stack will “reassume the original dimension” (Col. 3, lns 5-6). 

Regarding claim 24, Hansen discloses the method as recited above, wherein the expansion of the package along the expansion axis is at least 20% (“reassume the original dimension” - Col. 3, lns 5-6).

Regarding claim 25, Hansen discloses the method as recited above, wherein the blowing wool fibres are glass wool fibres (“glass fibers” – Col. 2, lns 62-64).

Regarding claim 28, Hansen discloses the method as recited above, wherein the package has a length of at least 0.9 m a width of at least 0.75 m and a height of at least 0.8 m (Col. 6, lns 10-12).

Regarding claim 29, Hansen discloses the method as recited above, wherein the package is supported on a pallet (8 – Fig. 3a) and in which the expansion axis is along a substantially vertical axis (Fig. 3b).

Regarding claim 30, Hansen discloses the method as recited above, wherein the lateral surfaces of the package are substantially planar (Figs. 3a-3e).

Claim(s) 32-33 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Evans (US Patent No. 7,913,842 B2, herein, Evans).
Regarding claim 32, Evans discloses a method of introducing mineral fibres blowing wool from a package (70, 690 – Figs. 18-20) into a blowing machine (10 – Fig. 1) comprising: 
- removing at least one retainer (660, 691) from the package and removing any enveloping film (674) covering an upper surface of the blowing wool package (Col. 6, lns 26-30);
 - displacing mineral wool fibres from the upper surface of the package to an inlet (14) of a blowing machine (Col. 6, lns 31-35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US Patent No. 7,823,368 B2, herein, Hansen).
Regarding claim 26, Hansen discloses the method as recited above.
Hansen does not expressly disclose that the compressed mineral wool insulation has a density of at least 80 kg/m3.
Hansen does disclose that the uncompressed mineral wool insulation has a density of 30-32 kg/m3.
It would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Hansen so that the compressed mineral wool insulation has a density of at least 80 kg/m3, since such a modification would have involved a mere 

Regarding claim 27, Hansen discloses the method as recited above.
Hansen does not expressly disclose that the package has a mass of at least 80 kg.
Hansen does disclose that the uncompressed mineral wool insulation has a density of 30-32 kg/m3.
It would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Hansen so that the package has a mass of at least 80 kg, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 20-22, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US Patent No. 7,823,368 B2, herein, Hansen) in view of Evans (US Patent No. 7,913,842 B2, herein, Evans).
Regarding claim 20, Hansen discloses the method as recited above.
Hansen does not expressly disclose that the package comprises a flexible plastics film enveloping the blowing wool fibers.
Evans teaches that a package (662, 690) comprises a flexible plastics film (674) enveloping the blowing wool fibers (Figs. 18-20).


Regarding claim 21, Hansen in view of Evans teaches the method as recited above, wherein the flexible plastics film enveloping the blowing wool fibres comprises (i) an upper portion covering an upper surface and at least an upper part of the lateral surfaces of the package; and (ii) a separable lower portion covering a lower surface and at least a lower part of the lateral surfaces of the package (Evans, Figs. 18-20).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Hansen so that the flexible plastics film enveloping the blowing wool fibres comprises (i) an upper portion covering an upper surface and at least an upper part of the lateral surfaces of the package; and (ii) a separable lower portion covering a lower surface and at least a lower part of the lateral surfaces of the package as taught by Evans in order to further maintain the package in a compressed state.

Regarding claim 22, Hansen in view of Evans teaches the method as recited above, where the flexible plastics film enveloping the blowing wool fibres further comprises: (iii) a middle portion (660) covering the lateral surfaces and partially Evans, Figs. 18-20).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Hansen so that the flexible plastics film enveloping the blowing wool fibres further comprises: (iii) a middle portion covering the lateral surfaces and partially overlapping a part of the upper portion and a part of the lower portion as taught by Evans in order to further maintain the package in a compressed state.

Regarding claim 31, Hansen discloses a method (Figs. 3a-3e) of packaging compressed mineral wool insulation blowing wool fibres comprising sequentially: 
compressing (Fig. 3b) uncompressed mineral wool insulation blowing wool fibres (1, “mineral wool boards or batts/slabs” – Col. 2, lns 62-63) with a press (30) along a single axis to produce a compressed bulk of blowing wool fibres (3); 
retaining (Fig. 3c) the compressed bulk of blowing wool fibres with at least one retainer (25) (Col. 5, lns 4-8); 
wherein the mineral wool insulation blowing wool fibres are selected from loose blowing wool fibres, loose blowing wool flocks and combination thereof (“mineral wool boards or batts/slabs” – Col. 2, lns 62-63).
Hansen does not expressly disclose the step of removing the at least one retainer from the package and removing any enveloping film covering an upper surface of the blowing wool package; wherein upon release of the at least one retainer, the 
Hansen does disclose that the mineral wool insulation blowing wool fibres have “a natural tendency…to reassume the original dimension” (Col. 3, lns 5-6).
Evans teaches removing the at least one retainer from the package and removing any enveloping film (“bag”) covering an upper surface of the blowing wool package; wherein upon release of the at least one retainer, the mineral wool insulation blowing wool fibres expand substantially along a single expansion axis (Col. 1, lns 529-44).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Hansen with the step of removing the at least one retainer from the package and removing any enveloping film covering an upper surface of the blowing wool package; wherein upon release of the at least one retainer, the mineral wool insulation blowing wool fibres expand substantially along a single expansion axis as taught by Evans in order to further process and evenly distribute the mineral wool insulation blowing wool fibres for desired use.

Regarding claim 33, Hansen discloses the method as recited above,
Hansen does not expressly disclose that the package is displaced vertically with respect to a fibres unloader which displaces mineral wool fibres from the upper surface of the package to an inlet of a blowing machine.
Evans teaches that a package is displaced vertically with respect to a fibres unloader which displaces mineral wool fibres from the upper surface of the package to an inlet (14) of a blowing machine (10) (Col. 6, lns 31-35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Hansen so that the package is displaced vertically with respect to a fibres unloader which displaces mineral wool fibres from the upper surface of the package to an inlet of a blowing machine as taught by Evans in order to further process and evenly distribute the mineral wool insulation blowing wool fibres for desired use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 1, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731